 

EXHIBIT 1
TO COMPLAINT

Case 7:19-cv-00370-GEC Document 1-1 Filed 05/16/19 Pagelof7 Pageid#: 13
DEPARTMENT OF VETERANS AFFAIRS
OFFICE OF EMPLOYMENT DISCRIMINATION COMPLAINT ADJUDICATION
WASHINGTON, D.C. 20420

FEB 28 2019

TRANSMITTAL OF FINAL AGENCY DECISION OR ORDER

TO: The Parties

Representatives of the Parties (if applicable)
ORM Field Office
EEOC Administrative Judge (if applicable)

SUBJ: Final Agency Decision or Order
Complainant's Name: Charlotte Gearhart
Agency Case No.:: 2004-0658-2014104153
EEOC No:: 430-20150036X

Enclosed is the Department's Final Agency Decision or Final Order concerning the above-
referenced complaint(s) of employment discrimination.

The Final Decision/Order includes a statement explaining the complainant's right of
appeal and right to file a civil action.

The transmittal to the complainant and, if applicable, the complainant's representative,
includes EEOC Form 573 (MSPB Form 185, if the subject complaint is a “mixed case”)
for use should the complainant wish to appeal the enclosed Final Decision/Order.

If the complainant requested a hearing before an EEOC administrative judge, the
transmittal to the ORM field office also encloses the hearing record, including the EEOC
administrative judge’s decision, and/or other miscellaneous correspondence/documents
provided to this office by the judge.

M42
Maxanne R.
Director

 
 
 

Enclosure(s)

Case 7:19-cv-00370-GEC Document 1-1 Filed 05/16/19 Page 2of7 Pageid#: 14
DEPARTMENT OF VETERANS AFFAIRS
OFFICE OF EMPLOYMENT DISCRIMINATION COMPLAINT ADJUDICATION
WASHINGTON, D.C. 20420

 

Charlotte Gearhart
Complainant,
V. VA Case No. 2004-0658-2014104153

Secretary,

Department of Veterans Affairs EEOC Case No. 430-2015-0366X

Agency,
FINAL ORDER

It is the final action of this Department in the above-referenced matter to accept and fully
implement the attached decision of the EEOC administrative judge.

If dissatisfied with this final action, the complainant may appeal or file a civil action as set
forth below.

RIGHT OF APPEAL

Within 30 days of receipt of this final action, the complainant has the right to appeal it to:
Equal Employment Opportunity Commission, Office of Federal Operations, P.O.
Box 77960, Washington, D.C. 20013. If an appeal is filed, EEOC Form 573 should be
used. A copy of EEOC Form 573 is attached.

A copy of the appeal to the EEOC must also be sent to the VA's Office of the General
Counsel at the following address: Department of Veterans Affairs, Office of the
General Counsel (024), 810 Vermont Ave., N.W., Washington, D.C. 20420.
Statements or briefs in support of the appeal must be submitted to the EEOC within 30
calendar days of the filing of the appeal. A copy of any such statement or brief, including
any statements made on EEOC's "Appellant Docketing Statement", must also be sent to
the VA's Office of the General Counsel at the above address.

Case 7:19-cv-00370-GEC Document 1-1 Filed 05/16/19 Page 3of7 Pageid#: 15
If an appeal is filed with the EEOC, the appeal, and any subsequently filed statement or
brief, must contain a statement certifying the date and method by which copies of these
documents were served on the VA's Office of the General Counsel.

If the complainant files an appeal with the Commission beyond the above-noted time limit,
the complainant should provide the Commission with an explanation as to why the appeal
should be accepted despite its untimeliness. If the complainant cannot explain why
timeliness should be excused, the Commission may dismiss the appeal as untimely.

RIGHT TO FILE A CIVIL ACTION

The complainant also has the right to file a civil action in an appropriate United States
District Court. The complainant may file a civil action

within 90 days of receipt of this final action if no appeal to EEOC has been filed: or
within 90 days after receipt of the EEOC's final decision on appeal: or

after 180 days from the date of filing an appeal with the EEOC if there has been
no final decision by the Commission.

The complainant must name the person who is the official head of the Department of
Veterans Affairs as the defendant. Department means the national organization, and not
just the local office, facility, or unit in which the complainant works. The complainant may
not name just the Department. The complainant must name Robert L. Wilkie as the
defendant. The complainant must also state the official title of the Department head. The
Official title of the head of the Department of Veterans Affairs is Secretary of Veterans
Affairs. Failure to provide the name or official title of the head of the Department may
result in dismissal of the case.

If the complainant decides to file a civil action under Title VII (discrimination due to race,
color, religion, sex, national origin, or reprisal) or under the Rehabilitation Act of 1973, as
amended, (discrimination due to disability), and if the complainant does not have or
cannot afford the services of an attorney, the complainant may request that the Court
appoint an attorney to represent the complainant and that the Court permit the
complainant to file the action without payment of fees, costs, or other security.

2 .
Case 7:19-cv-00370-GEC Document 1-1 Filed 05/16/19 Page 4of7 Pageid#: 16
The grant or denial of the request is within the sole discretion of the Court. Filing a
request for an attorney does not extend the time in which to file a civil action. Both the
request and the civil action MUST BE FILED WITHIN NINETY (90) CALENDAR DAYS of

the date the complainant receives the final action or final decision from the Department
or the Commission.

 

Mi? x Qe. FEB 28 2019

MAXANNE R.\WITKIN/ \ Date
Director, Office of

Employment Discrimination

Complaint Adjudication

 

Attachment: EEOC Form 573

Case 7:19-cv-00370-GEC Document LT Filed 05/16/19 Page 5of7 Pageid#: 17
DEPARTMENT OF VETERANS AFFAIRS
OFFICE OF EMPLOYMENT DISCRIMINATION COMPLAINT ADJUDICATION
WASHINGTON, D.C. 20420

FEB 28 2019
CERTIFICATION OF SERVICE
Complainant's Name: Charlotte Gearhart
Agency Case No.: 2004-0658-2014104153
EEOC No:: 430-20150036X

| certify that on this date, the foregoing Final Order was sent via First Class Mail to
the individuals and parties shown below.

For timeliness purposes, it shall be presumed that the parties receive the foregoing
Final Order within five (5) calendar days after the date it was sent via First Class Mail.

Complainant:

Charlotte Gearhart
P.O. Box 31
Check, VA 24072

Complainant's Representative:

John L. Cooley, Attorney

Law Office of Cooley and Associates, PLC
40 British Woods Drive., Suite 101
Roanoke, VA 24019

Facility Director or Staff Office Head:

Director (658/00)

Salem VA Medical Center
1970 Roanoke Boulevard
Salem, VA 24153

ORM Field Office:
Department of Veterans Affairs
Office of Resolution Management (08D)

810 Vermont Avenue, NW
Washington, DC 20420

Case 7:19-cv-00370-GEC Document 1-1 Filed 05/16/19 Page 6of7 Pageid#: 18
EEOC Administrative Judge:

M.J. Clay

Administrative Judge

U.S. Equal Employment Opportunity Commission
Charlotte District Office

129 W. Trade St., Suite 400

Charlotte, NC 28202-5306

VA Regional Counsel's Office:

Amanda E. Shaw

Department of Veterans Affairs
Office of General Counsel (314/02A)
North Atlantic District - South

210 Franklin Rd., SW

Roanoke, Virginia 24011

 

 ¢ FEB 28 2019
(Signature of Dispatcher) (Date of Dispatch)

Case 7:19-cv-00370-GEC Document 1-1 Filed 05/16/19 Page 7of7 Pageid#: 19
